DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fateh (PGPUB 20090180071) in view of Reichow et al. (PGPUB 20120081662).

Regarding claim 1, Fateh discloses a method of testing the visual field of a user, comprising:
displaying a still element on a user interface (122 and [0031]); 

if the user's eye or eyes are not fixated on the still element, displaying an instruction to the user to look at the still element ([0061]-[0062]);
if the user's eye or eyes are fixated on the still element, and during the time that the user's eye or eyes are fixated on the still element, displaying a flash element at a location in a peripheral vision at a first given time ([0077]-[0078]);
receiving a signal indicating that a user saw the flash element while the user's eye or eyes were fixated on the still element (0050);
repeating the displaying a flash element at the same or another location in the peripheral vision and receiving a subsequent signal for one or more respective subsequent given times ([0078]); and
determining an indication of the visual field of the user based on the received signals, wherein the determining an indication of the visual field includes calculating a visual field ([0065]-[0067]), and
determining a measure associated with glaucoma, or an eye or vision or other sort of defect or malady involving the peripheral vision, based on the calculated visual field (a measure of a person’s field of view is, in and of itself, a measurement associated with maladies affecting peripheral vision).
Fateh fails to disclose wherein the user interface is a touch screen.
However, Reichow teaches a peripheral vision testing device wherein a touch screen is used to input data ([0016]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Fateh and Reichow such that information was input via a touch screen motivated by reducing the size of the device by incorporating the display and input element into a single element.

Regarding claim 2, modified Fateh discloses wherein the signal includes a tap or click indication from the user interface ([0016] of Reichow where a touch sensitive device requires a user to tap or click on it in order to function).



Regarding claim 4, modified Fateh further comprising determining whether the receiving a signal occurred within a first duration following the first given time, and wherein the determining an indication is further based on the determining whether the receiving a signal occurred within a first duration following the first given time ([0023] and [0031]-[0033] of Reichow where the test is conducted for a particular time and if no indication is given within that particular time would suggest that the displayed peripheral object had not been seen).

Regarding claim 5, modified Fateh further comprising displaying an indication of the calculated visual field on the user interface ([0066] of Fateh).

Regarding claim 6, modified Fateh discloses further comprising determining if an eye movement has occurred during the fixation, and if so, determining a type of eye movement detected as part or all of the movement ([0024] –“type of eye movement” is not defined in the applicant’s specification or in the claim. Therefore, the office takes the broadest reasonable interpretation of this language. Since all eye movement is a rotation of the eye in the socket, the office considers left, right, up and down rotations to all be types of movements. Fateh discloses placing visual markers in places that are left, right up and down and as such can detect if the eye movement). 

Regarding claim 7, modified Fateh discloses further comprising basing a portion of the determining an indication on the presence and type of determined eye movements ([0024] –“type of eye movement” is not defined in the applicant’s specification or in the claim. Therefore, the office takes the broadest reasonable interpretation of this language. Since all eye movement is a rotation of the eye in the socket, the office considers left, right, up and down rotations to all be types of movements. Fateh discloses placing visual markers in places that are left, right up and down and as such can detect if the eye movement).

Regarding claim 8, modified Fateh discloses comprising instructions for causing a computing environment to perform the method of claim 1 ([0022]).

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fateh in view of Reichow and further in view of Wu (PGPUB 20160045108).

Regarding claim 9, modified Fateh disclose wherein the instructions are downloadable from an online resource.
However, Wu teaches an eye testing device (Abst.) comprising an electronic device, which downloads functional software to a user’s phone ([0044]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Fateh with Wu such that the instructions were downloaded from an online resource motivated by providing easy distribution and updates. 

Regarding claim 18, modified Fateh disclose wherein the instructions are downloadable from an online resource.
However, Wu teaches an eye testing device (Abst.) comprising an electronic device, which downloads functional software to a user’s phone ([0044]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Fateh with Wu such that the instructions were downloaded from an online resource motivated by providing easy distribution and updates.

Claims 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fateh in view of Reichow and further in view of McGrath et al. (USPAT 7367673).

Regarding claim 10, Fateh discloses a method of testing the visual field of the user, comprising:
detecting a user input indicating that a visual field test should begin ([0051] and [0085]); 

detecting if a user's eye or eyes are looking at the first element, and determining a first time duration between the display of the first element and the detecting ([0061]-[0063]);
repeating the displaying and detecting and determining steps for a plurality of subsequent sequential elements ([0061]-[0063]).
Fateh fails to disclose wherein the user interface is a touch screen.
However, Reichow teaches a peripheral vision testing device wherein a touch screen is used to input data ([0016]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Fateh and Reichow such that information was input via a touch screen motivated by reducing the size of the device by incorporating the display and input element into a single element.
Modified Fateh does not disclose detecting one or more user saccade movements, the detected user saccade movements associated with angles or distances or both; and
determining an indication of a visual field of the user based on:
(1) the determined time durations and either the locations of the sequential elements or the distances therebetween; or
(2) the angles or distances of user saccades.
However, McGrath teaches a method of eye perimeter testing (Col. 5 lines 6-22) comprising detecting one or more user saccade movements, the detected user saccade movements associated with angles or distances or both (Col. 6 lines 15-23); and
determining an indication of a visual field of the user based on:
(1) the determined time durations and either the locations of the sequential elements or the distances therebetween; or
(2) the angles or distances of user saccades (Col. 6 lines 15-23).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Fateh with McGrath such that the user saccade movements associated 

Regarding claim 11, modified Fateh discloses further comprising if the user's eye or eyes are detected to be not looking at the displayed element, displaying an instruction to the user to look at the displayed element ([0061]-[0062]).

Regarding claim 12, modified Fateh discloses wherein the detecting if the user's eye or eyes are looking at the element includes detecting if the user's eye or eyes are fixated on the element ([0061]-[0062] if a user looks away they are not fixated, if they look at the target they are fixated. The applicant has not provided a special definition for “fixated” in their claim or specification (such as looking at a target for x number of seconds). Therefore, so long as the user is looking at the target, they are fixated on it.).

Regarding claim 13, modified Fateh discloses wherein the detecting if the user's eye or eyes are looking at the element includes detecting if the user's eye or eyes moved in a direction towards the element (If the device can detect that the user is not looking at it and when it is, [0061]-[0063], then it is inherently aware that a user’s eyes moved in a direction towards the element).

Regarding claim 14, modified Fateh discloses wherein the detecting if the user's eye or eyes moved in a direction towards the element includes detecting if the user's eye or eyes moved in a direction from a previous element to the subsequent element (If the device can detect that the user is not looking at it and when it is, [0061]-[0063], and multiple elements may be displayed concurrently or sequentially [0078], then it is inherently aware that a user’s eyes moved in a direction towards the element for during successive tests).

Regarding claim 15, modified Fateh discloses further comprising determining a type of eye movement detected as part or all of the movement ([0024] –“type of eye movement” is not defined in the applicant’s specification or in the claim. Therefore, the office takes the broadest reasonable 

Regarding claim 16, modified Fateh discloses further comprising excluding certain types of eye movements from the detecting if a user's eye or eyes are looking at the element step ([0024] detection of an eye movement would require excluding other types of movements (an eye cannot be said to move left and right simultaneously for example).).

Regarding claim 17, modified Fateh discloses comprising instructions for causing a computing environment to perform the method of claim 1 ([0022]).

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Response to Arguments
Applicant's arguments filed 6/11/2021 have been fully considered but they are not persuasive. 

Applicant states on page 7 of their remarks that the cited prior art fails to disclose determining an indication of the visual field of the user including calculating a visual field. The office respectfully disagrees. The applicant has not specified in their claim what “calculating a visual field” would require. Applicant’s specification also fails to provide a specific example of what mathematical steps are required 
The applicant could amend the language of the limitation to require a specific calculation or result. For example, the value can be an area, a score, an angular distribution or ratio. An amendment that requires that the value be an area of total visual cognition would overcome the current rejection, for example. However, note that Fateh discloses a total normal field of view and calculates an area where the user has no visual cognition. The office would consider a step of combining those two areas as straightforward and obvious. It is suggested that the applicant consider alternative amendments to the claims to avoid simply overcoming a single reference that would be easily remedied with a third. Unfortunately, the office has no specific suggestions regarding a suitable amendment for overcoming all of the prior art at this time. However, the examiner would be open to an interview to discuss other possible amendments to the claims.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required.  In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  MPEP § 2131.
It is noted that "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))." MPEP §2123. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Rathjen (PGPUB 20120133890) – Combines test data to create a visual field map ([0069]).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TRAVIS S FISSEL/             Primary Examiner, Art Unit 2872